Exhibit 10.1

 

PROMISSORY NOTE

 

PAYCHECK PROTECTION PROGRAM LOAN

 

Certain Definitions

 

SBA E-Tran Loan Number: 97612970-06
Borrower: National Securities Corporation
Lender: Axos Bank, a federal savings association
Loan: $5523738.00
Interest Rate: 1.00%
Execution Date: 2020-04-10
Funding Date: The date on which loan proceeds are disbursed
Maturity Date: The date that is two (2) years following the Funding Date

 

1.

Extension of Credit: For value received, Borrower promises to pay to the order
of Lender, at 4350 La Jolla Village Drive, Suite 140, San Diego, CA 92122, or at
such other place as the holder hereof may from time to time designate in
writing, in lawful money of the United States, the principal amount of FIVE
MILLION FIVE HUNDRED TWENTY-THREE THOUSAND SEVEN HUNDRED THIRTY-EIGHT AND 00/100
DOLLARS ($5523738.00), plus interest on the principal balance from time to time
outstanding at the Interest Rate, plus any other amounts due or becoming due
hereunder, or under any document executed in connection herewith, in the manner
provided for herein or therein, as applicable.

 

2.

Payments.

 

 

a.

Deferral Period. Provided no Event of Default (as defined in Section 5 below)
has theretofore occurred, no payments shall be due under this Promissory Note
(this “Note”) during the six (6) month period following the Funding Date (such
period, the “Deferral Period”). Interest will accrue beginning on the Funding
Date, including during the Deferral Period.

 

 

b.

Payment Amounts. Lender shall calculate the monthly payment amounts due and
communicate such payment amounts to Borrower in writing at least thirty (30)
days prior to any initial payment amount or change in payment amount. The
monthly payment amount shall include repayment of interest accrued during the
Deferral Period, interest accruing until and including the Maturity Date, and
full amortization of the outstanding principal balance.

 

 

c.

Payment Dates. Monthly payments under this Note shall commence on the first day
of the first full calendar month following the end of the Deferral Period, and
shall continue to be due and payable on the first day of each calendar month
thereafter until the Maturity Date. Any amounts outstanding under the Loan on
the Maturity Date shall be due and payable on the Maturity Date. This Note may
be repaid prior to the Maturity Date without penalty or fee upon providing prior
written notice to Lender.

 

 

--------------------------------------------------------------------------------

 

 

 

d.

Interest Calculation. Interest on the outstanding principal balance of this Note
shall accrue at an annual rate equal to the Interest Rate, calculated on the
basis of a 360 day year; that is, by applying the ratio of the annual interest
rate over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.

 

3.

Loan Forgiveness.

 

 

a.

Representations, Warranties and Covenants: Borrower represents and warrants and
covenants to Lender as follows:

 

 

i.

this Note and any documents executed in connection herewith have been duly
authorized, executed and delivered by an authorized signatory for Borrower and
such documents shall be enforceable and binding against Borrower in accordance
with their terms;

 

 

ii.

Borrower shall comply with the terms and conditions of all applicable laws,
rules and regulations, including but not limited to, Section 1106 of the
Coronavirus Aid, Relief and Economic Security Act (the “CARES Act”) and any
rules and regulations published in connection therewith (collectively,
“Applicable Law”);

 

 

iii.

Borrower understands that Lender would not have made this Loan but for the
enactment of the CARES Act, and in particular, the provisions thereof providing
for a loan guaranty from the U.S. Government, and consequently, Borrower shall,
promptly upon notice from Lender (and in no event beyond a due date specified by
Lender), at its sole cost and expense, take any actions and execute and deliver
(as applicable) any documentation necessary or convenient for Lender to request
and obtain repayment of the Loan by the U.S. Government pursuant to the terms of
the CARES Act (collectively, “Requested Information”); and

 

 

iv.

Any certifications made by Borrower in the application for a Loan submitted to
Lender or any other documents signed or submitted by Borrower in connection with
the Loan shall be true and accurate.

 

 

b.

Ongoing Obligation. To the extent Lender’s request for Loan repayment by the
U.S. Government is not granted, such amounts shall remain due and payable by
Borrower and Lender shall maintain all remedies available to it.

 

4.

Term. This Note shall be effective as of the Execution Date, and shall continue
in full force and effect until the date upon which all of Borrower’s obligations
hereunder have been performed, and all amounts due or becoming due hereunder
have been paid in full, including payment of all principal, interest, and any
other amounts becoming due hereunder or under any document or agreement executed
in connection herewith.

 

2

--------------------------------------------------------------------------------

 

 

5.

Events of Default. Notwithstanding the Maturity Date, this Note shall become
immediately due and payable at the option of Lender on the occurrence of an
Event of Default; provided, however, this Note shall be deemed automatically and
immediately due and payable upon the occurrence of the Event of Default
described in sub-clause (d) below. Each of the following events shall constitute
an event of default hereunder (each, an “Event of Default”):

 

 

a.

Borrower fails to make a payment when due under this Note or any document or
agreement executed in connection herewith;

 

 

b.

Borrower fails to perform or observe any term or covenant contained herein;

 

 

c.

Borrower (i) makes, or anyone acting on Borrower’s behalf makes, a false or
misleading representation or certification to Lender or to the Small Business
Administration, an agency of the United States of America (the “SBA”); or (ii)
fails to disclose, or anyone acting on Borrower’s behalf fails to disclose, any
material fact to Lender or to the SBA, in either case, whether herein, or in the
application for the Loan, or in any other document executed or provided to
Lender in connection with the Loan; or

 

 

d.

Borrower (i) becomes the subject of a proceeding under any bankruptcy or
insolvency law; (ii) has a receiver or liquidator appointed for any part of its
business or property; or (iii) makes an assignment for the benefit of creditors.

 

6.

Right of Setoff. To the extent legally permissible, Lender reserves a right of
setoff in all of Borrower’s accounts with Lender and Borrower authorizes Lender
to charge or setoff all sums owing under this Note against all such Borrower
accounts.

 

7.

Governing Law, etc.

 

 

a.

Governing Law and Submission to Jurisdiction. This Note shall be governed by and
construed under federal law, except to the extent that it is determined that
federal law does not apply to any provision hereof, in which case the internal
laws of the State of Nevada shall apply. Borrower acknowledges and agrees that
this Note is entered into in the State of Nevada, where Lender is located, the
decision to grant the Loan was made, and funds for the Loan disbursed. Borrower
further agrees, regardless of Borrower’s state of residence, that any legal
action, proceeding, controversy or claim arising out of or relating to the Loan
or this Note, whether brought by Lender or Borrower, shall be brought and
prosecuted only in the United States District Court for the District of Nevada
located in Las Vegas, Nevada, or, if that Court lacks or declines to exercise
subject matter jurisdiction, in the courts of the State of Nevada located in Las
Vegas, Nevada. Borrower hereby submits to the exclusive jurisdiction of such
courts and waives any objection it might have based upon improper venue or
inconvenient forum.

 

 

b.

SBA Law Notice. When the SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, the SBA does
not waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

3

--------------------------------------------------------------------------------

 

 

8.

Waiver of Right of Trial by Jury. BORROWER HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THIS NOTE OR ANY ACTS OR OMISSIONS OF
LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.

 

9.

General Provisions. Borrower waives all suretyship defenses. This Note may only
be amended with the written agreement of Borrower and Lender. If any part of
this Note is unenforceable, all other parts remain in effect. To the extent
allowed by law, Borrower waives all demands and notices in connection with this
Note, including presentment, demand, protest and notice of dishonor. Time is of
the essence with respect to every provision herein.

 

10.

Assignment. This Note shall bind Borrower’s or Lender’s successors and assigns.
Borrower may not assign, delegate or otherwise transfer its rights, obligations
under this Note without prior written consent of Lender. This Note may be
assigned or transferred in whole or in part by Lender at any time without notice
to Borrower.

 

11.

Electronic Contracting and Signature Acknowledgment. Borrower (and, for purposes
of this provision, its authorized signatories) agree as follows: (a) this Note
is an electronic document executed using an electronic signature; (b) such
electronic signature signifies an intent to enter into this Note and that this
Note will be legally valid and enforceable in accordance with its terms to the
same extent as if it had been executed using a written signature; (c) this Note
is a Transferable Record; and (d) the Authoritative Copy of the Note will be
stored in an electronic vault selected by Lender or its assignees. As used
herein, “Transferable Record” and “Authoritative Copy” shall have the meanings
ascribed to such terms in the Uniform Electronic Transactions Act as enacted by
the State of Nevada, as the same may have been amended.

 

12.

Further Assurances. Upon request of Lender, Borrower shall re-execute any
document or instrument signed in connection with the Loan, or will execute any
document or instrument that should have been signed at or before the closing of
the Loan, or which was incorrectly drafted or incorrectly signed, and agrees to
fully cooperate in the adjustment or correction of clerical errors and in the
execution or correction of any and all loan closing documentation deemed
necessary or desirable in the reasonable discretion of Lender.

 

13.

Joint and Several Liability: If there are multiple makers of this Note, they
shall be jointly and severally liable.

 

14.

Riders. Any Riders attached hereto are hereby incorporated by reference.

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the Execution Date.

 

BORROWER

 

National Securities Corporation

 

By: /s/ Glenn C Worman     
Name: GLENN C WORMAN     
Title: PRESIDENT & CFO     

 

Contact Information:

 

Primary Contact Name: Glenn Worman

 

Address:
5000 T-Rex Avenue, Suite 300, Boca Raton, FL 33431, U.S.

 

Phone No.: [**]

 

E-mail: [**]

 

5

--------------------------------------------------------------------------------

 

 

RIDER 1

 

NOTICE: NO RELIANCE ON LENDER

 

PLEASE BE ADVISED THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY (I) HEREIN, (II)
IN ANY OTHER DOCUMENT PROVIDED BY LENDER IN CONNECTION WITH THE LOAN, OR (III)
IN ANY OTHER COMMUNICATION MADE BY OR ON BEHALF OF LENDER (WHETHER ORALLY, IN
WRITING OR OTHERWISE) (ITEMS (I)-(III) COLLECTIVELY, “COMMUNICATIONS”), IN NO
CIRCUMSTANCES SHALL LENDER BE DEEMED TO BE PROVIDING ANY FORM OF LEGAL OR TAX
ADVICE OR OPINION TO BORROWER OR ITS REPRESENTATIVES.

 

FOR THE AVOIDANCE OF DOUBT, THIS MEANS THAT UNDER NO CIRCUMSTANCES SHALL
LENDER’S COMMUNICATIONS WITH BORROWER OR ANY REPRESENTATIVE THEREOF, NOR THE
MAKING OF A LOAN BY LENDER TO BORROWER, BE DEEMED TO CONSTITUTE ADVICE TO
BORROWER OR AN OPINION OF LENDER THAT BORROWER MAY RELY UPON REGARDING WHETHER
BORROWER IS QUALIFIED FOR A LOAN OR ENTITLED TO DEBT FORGIVENESS OR TO ANY OTHER
BENEFIT OFFERED BY THE U.S. GOVERNMENT (OR AGENCY THEREOF) IN CONNECTION
THEREWITH.

 

BY SIGNING THE NOTE, BORROWER, ON BEHALF OF ITSELF AND ITS AFFILIATES, AND ITS
AND THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS, HEREBY WAIVES ANY
CLAIMS, DEMANDS, SUITS, PROCEEDINGS, COMPLAINTS, LIABILITIES, DAMAGES, COSTS,
EXPENSES, FEES OR REMEDIES OF ANY TYPE IT OR THEY MAY HAVE AGAINST LENDER
REGARDING THE MATTERS CONTAINED IN THIS RIDER 1.

 

6

--------------------------------------------------------------------------------

 

 

RIDER 2 – BUSINESS ACCOUNTS

 

Borrower hereby understands and agrees to the following terms and conditions, in
addition to those set forth in the Note:

 

Account Openings

 

1.

On or prior to the date the Note is executed, Borrower shall open two (2)
non-interest bearing deposit accounts (collectively, the “Accounts”) with Lender
and provide Lender with any documentation or information required in connection
therewith (including, but not limited to, any information Lender deems
reasonably necessary or incidental to Know-Your Customer/Customer Identification
Program diligence, signature card requirements, and similar compliance
responsibilities relating to Borrower’s interest in the Accounts).

 

2.

One of the Accounts shall be a business banking controlled account (such
account, the “Controlled Account”) and the other shall be a business banking
operating account (such account, the “Operating Account”).

 

3.

The Accounts shall be subject to the terms of this Rider 2 and any ancillary
agreements Lender may require regarding opening of the Accounts. Borrower shall
comply with Lender’s requirements regarding opening the Accounts.

 

Payment of Loan Proceeds

 

4.

All of the Loan proceeds (the “Loan Proceeds”) shall be disbursed into the
Controlled Account. The Controlled Account shall be under Lender’s control and
Borrower shall not have access to the funds therein (e.g., and without
limitation, Borrower may not make withdrawals from, obtain disbursements of or
write drafts against any funds in the Controlled Account). Subject to the terms
of this Rider 2, the Loan Proceeds shall be released to Borrower as determined
by Lender at Lender’s sole discretion as provided for herein.

 

5.

Provided no Event of Default shall have occurred and be continuing, Lender shall
disburse all of the Loan Proceeds to the Operating Account upon Lender’s receipt
of (a) any Requested Information and (b) to the extent requested by Lender,
information in form and substance sufficient to advise Lender as to the payee(s)
of Loan Proceeds, the amounts payable thereto (including such payee(s)’ wire
information), and the date on which such payments shall be made, following the
transfer of the Loan Proceeds from the Controlled Account to the Operating
Account (“Payment Instructions”).

 

6.

Borrower shall only direct Lender to pay such Loan Proceeds to its employees,
landlords or lenders on a property owned or rented by Borrower, utility
companies used by Borrower, processors who make payments on behalf of Borrower
to the foregoing persons or entities (for example, a payroll processor), or
other payee(s) permitted to receive Loan Proceeds by or on behalf of Borrower
pursuant to Applicable Law, and in particular, the CARES Act.

 

7.

Following the transfer of Loan Proceeds from the Controlled Account to the
Operating Account, and to the extent Payment Instructions have been required by
Lender, Borrower authorizes Lender to automatically debit the Operating Account
in connection with Lender implementing the directions provided by Borrower in
the Payment Instructions. For the avoidance of doubt, Lender shall have no
liability to Borrower or any other person or entity provided it complies with
such Payment Instructions.

 

7